PER CURIAM.
The issue raised by the dissent in the Court of Appeals has been determined by this Court’s decision in State v. House, 340 N.C. 187, 196-97, 456 S.E.2d 292, 297 (1995). Accordingly, for the reasons stated in House, the decision of the Court of Appeals is reversed, and this case is remanded to the Court of Appeals for remand to the Superior Court for reinstatement of the judgments on defendant’s convictions of second-degree murder, felony child abuse, and misdemeanor child abuse. As stated in House, this decision is without prejudice to this defendant’s right to raise the issue of ineffective assistance of counsel based on State v. Harbison, 315 N.C. 175, 337 S.E.2d 504 (1985), cert. denied, 476 U.S. 1123, 90 L. Ed. 2d 672 (1986), by filing a motion for appropriate relief in the Superior Court.
Further, we now determine that discretionary review of the additional issues was improvidently allowed.
PETITION FOR DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED; REVERSED AND REMANDED.
Justice ORR did not participate in the consideration or decision of this case.